
	
		I
		112th CONGRESS
		1st Session
		H. R. 2185
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Ms. Zoe Lofgren of
			 California (for herself and Mr.
			 Conyers) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Ways and Means and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Immigration and Nationality Act to reaffirm
		  the United States’ historic commitment to protecting refugees who are fleeing
		  persecution or torture.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Refugee Protection Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Elimination of time limits on asylum
				applications.
					Sec. 4. Protecting victims of terrorism from being defined as
				terrorists.
					Sec. 5. Protecting certain vulnerable groups of asylum
				seekers.
					Sec. 6. Effective adjudication of proceedings.
					Sec. 7. Scope and standard for review.
					Sec. 8. Efficient asylum determination process.
					Sec. 9. Secure Alternatives Program.
					Sec. 10. Conditions of detention.
					Sec. 11. Timely notice of immigration charges.
					Sec. 12. Procedures for ensuring accuracy and verifiability of
				sworn statements taken pursuant to expedited removal authority.
					Sec. 13. Study on the effect of expedited removal provisions,
				practices, and procedures on asylum claims.
					Sec. 14. Refugee opportunity promotion.
					Sec. 15. Protections for minors seeking asylum.
					Sec. 16. Legal assistance for refugees and asylees.
					Sec. 17. Protection of stateless persons in the United
				States.
					Sec. 18. Authority to designate certain groups of refugees for
				consideration.
					Sec. 19. Multiple forms of relief.
					Sec. 20. Protection of refugee families.
					Sec. 21. Reform of refugee consultation process.
					Sec. 22. Admission of refugees in the absence of the annual
				presidential determination.
					Sec. 23. Update of reception and placement grants.
					Sec. 24. Protection for aliens interdicted at sea.
					Sec. 25. Modification of physical presence requirements for
				aliens serving as translators.
					Sec. 26. Assessment of the Refugee Domestic Resettlement
				Program.
					Sec. 27. Refugee assistance.
					Sec. 28. Resettlement data.
					Sec. 29. Protections for refugees.
					Sec. 30. Extension of eligibility period for Social Security
				benefits for certain refugees.
					Sec. 31. Authorization of appropriations.
					Sec. 32. Determination of budgetary effects.
				
			2.DefinitionsIn this Act:
			(1)Asylum
			 seekerThe term asylum seeker—
				(A)means—
					(i)any
			 applicant for asylum under section 208 of the Immigration and Nationality Act
			 (8 U.S.C. 1158);
					(ii)any
			 alien who indicates an intention to apply for asylum under that section;
			 and
					(iii)any alien who
			 indicates an intention to apply for withholding of removal, pursuant to—
						(I)section 241 of the
			 Immigration and Nationality Act (8 U.S.C. 1231); or
						(II)the Convention
			 Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
			 done at New York December 10, 1984;
						(B)includes any
			 individual described in subparagraph (A) whose application for asylum or
			 withholding of removal is pending judicial review; and
				(C)does not include
			 an individual with respect to whom a final order denying asylum and withholding
			 of removal has been entered if such order is not pending judicial
			 review.
				(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Elimination of
			 time limits on asylum applicationsSection 208(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
			(1)in subparagraph
			 (A), by inserting or the Secretary of Homeland Security after
			 Attorney General each place such term appears;
			(2)by striking
			 subparagraphs (B) and (D);
			(3)by redesignating
			 subparagraph (C) as subparagraph (B);
			(4)in subparagraph
			 (B), as redesignated, by striking subparagraph (D) and inserting
			 subparagraphs (C) and (D); and
			(5)by inserting after
			 subparagraph (B), as redesignated, the following:
				
					(C)Changed
				circumstancesNotwithstanding subparagraph (B), an application
				for asylum of an alien may be considered if the alien demonstrates, to the
				satisfaction of the Attorney General, the existence of changed circumstances
				that materially affect the applicant’s eligibility for asylum.
					(D)Motion to reopen
				asylum claimNotwithstanding subparagraph (B) or section
				240(c)(7), an alien may file a motion to reopen an asylum claim during the
				2-year period beginning on the date of the enactment of the
				Refugee Protection Act of 2011
				if the alien—
						(i)was denied asylum
				based solely upon a failure to meet the 1-year application filing deadline in
				effect on the date on which the application was filed;
						(ii)was granted
				withholding of removal to the alien’s country of nationality (or, if stateless,
				to the country of last habitual residence under section 241(b)(3));
						(iii)has not obtained
				lawful permanent residence in the United States pursuant to any other provision
				of law;
						(iv)is not subject to
				the safe third country exception in section 208(a)(2)(A) or a bar to asylum
				under section 208(b)(2) and should not be denied asylum as a matter of
				discretion; and
						(v)is
				physically present in the United States when the motion is
				filed.
						.
			4.Protecting
			 victims of terrorism from being defined as terrorists
			(a)Terrorist
			 activitiesSection
			 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)) is
			 amended to read as follows:
				
					(B)Terrorist
				activities
						(i)In
				generalExcept as provided in clause (ii) and subsection
				(d)(3)(B)(i), an alien is inadmissible if—
							(I)the alien has
				engaged in a terrorist activity;
							(II)a consular
				officer, the Attorney General, or the Secretary of Homeland Security knows, or
				has reasonable ground to believe, that the alien is engaged, or is likely to
				engage after entry, in any terrorist activity;
							(III)the alien has,
				under circumstances indicating an intention to cause death or serious bodily
				harm, incited terrorist activity;
							(IV)the alien is a
				representative of—
								(aa)a
				terrorist organization; or
								(bb)a
				political, social, or other group that endorses or espouses terrorist
				activity;
								(V)the alien is a
				member of a terrorist organization;
							(VI)the alien
				endorses or espouses terrorist activity or persuades others to endorse or
				espouse terrorist activity or support a terrorist organization;
							(VII)the alien has
				received military-type training (as defined in section 2339D(c)(1) of title 18,
				United States Code) from, or on behalf of, any organization that, at the time
				the training was received, was a terrorist organization; or
							(VIII)the alien is an
				officer, official, representative, or spokesman of the Palestine Liberation
				Organization.
							(ii)Exceptions
							(I)Lack of
				knowledgeClause (i)(V) shall not apply to an alien who is a
				member of a terrorist organization described in clause (iii)(V)(cc) if the
				alien demonstrates by clear and convincing evidence that the alien did not
				know, and should not reasonably have known, that the organization was a
				terrorist organization.
							(II)DuressClause
				(i)(VII) and items (dd) through (ff) of clause (iii)(I) shall not apply to an
				alien who establishes that his or her actions giving rise to inadmissibility
				under such clause were committed under duress and the alien does not pose a
				threat to the security of the United States. In determining whether the alien
				was subject to duress, the Secretary of Homeland Security may consider, among
				relevant factors, the age of the alien at the time such actions were
				committed.
							(iii)DefinitionsIn
				this section:
							(I)Engage in
				terrorist activityThe term engage in terrorist
				activity means, in an individual capacity or as a member of an
				organization—
								(aa)to
				commit or to incite to commit, under circumstances indicating an intention to
				cause death or serious bodily injury, a terrorist activity;
								(bb)to
				prepare or plan a terrorist activity;
								(cc)to
				gather information on potential targets for terrorist activity;
								(dd)to
				solicit funds or other things of value for—
									(AA)a terrorist
				activity;
									(BB)a terrorist
				organization described in item (aa) or (bb) of clause (iii)(V); or
									(CC)a terrorist
				organization described in clause (iii)(V)(cc), unless the solicitor can
				demonstrate by clear and convincing evidence that he or she did not know, and
				should not reasonably have known, that the organization was a terrorist
				organization;
									(ee)to
				solicit any individual—
									(AA)to engage in
				conduct otherwise described in this subsection;
									(BB)for membership in
				a terrorist organization described in item (aa) or (bb) of clause (iii)(V);
				or
									(CC)for membership in
				a terrorist organization described in clause (iii)(V)(cc) unless the solicitor
				can demonstrate by clear and convincing evidence that he or she did not know,
				and should not reasonably have known, that the organization was a terrorist
				organization; or
									(ff)to
				commit an act that the actor knows, or reasonably should know, affords material
				support, including a safe house, transportation, communications, funds,
				transfer of funds or other material financial benefit, false documentation or
				identification, weapons (including chemical, biological, or radiological
				weapons), explosives, or training—
									(AA)for the
				commission of a terrorist activity;
									(BB)to any individual
				who the actor knows, or reasonably should know, has committed or plans to
				commit a terrorist activity;
									(CC)to a terrorist
				organization described in item (aa) or (bb) of clause (iii)(V) or to any member
				of such an organization; or
									(DD)to a terrorist
				organization described in clause (iii)(V)(cc), or to any member of such an
				organization, unless the actor can demonstrate by clear and convincing evidence
				that he or she did not know, and should not reasonably have known, that the
				organization was a terrorist organization.
									(II)Material
				supportThe term material support means support that
				is significant and of a kind directly relevant to terrorist activity.
							(III)RepresentativeThe
				term representative includes—
								(aa)an
				officer, official, or spokesman of an organization; and
								(bb)any
				person who directs, counsels, commands, or induces an organization or its
				members to engage in terrorist activity.
								(IV)Terrorist
				activityThe term terrorist activity means any
				activity which is unlawful under the laws of the place where it is committed
				(or which, if it had been committed in the United States, would be unlawful
				under the laws of the United States or any State) and which involves—
								(aa)the
				highjacking or sabotage of any conveyance (including an aircraft, vessel, or
				vehicle);
								(bb)the
				seizing or detaining, and threatening to kill, injure, or continue to detain,
				another individual in order to compel a third person (including a governmental
				organization) to do or abstain from doing any act as an explicit or implicit
				condition for the release of the individual seized or detained;
								(cc)a
				violent attack upon an internationally protected person (as defined in section
				1116(b)(4) of title 18, United States Code) or upon the liberty of such a
				person;
								(dd)an
				assassination;
								(ee)the
				use, with the intent to endanger the safety of 1 or more individuals or to
				cause substantial damage to property, of any—
									(AA)biological agent,
				chemical agent, or nuclear weapon or device; or
									(BB)explosive,
				firearm, or other weapon or dangerous device (other than for mere personal
				monetary gain); or
									(ff)a
				threat, attempt, or conspiracy to carry out any of the activities described in
				items (aa) through (ee).
								(V)Terrorist
				organizationThe term terrorist organization means
				an organization—
								(aa)designated under
				section 219;
								(bb)otherwise
				designated, upon publication in the Federal Register, by the Secretary of State
				in consultation with or upon the request of the Attorney General or the
				Secretary of Homeland Security, as a terrorist organization, after finding that
				the organization engages in the activities described in items (aa) through (ff)
				of subclause (I); or
								(cc)that is a group
				of 2 or more individuals, whether organized or not, which engages in, or has a
				subgroup which engages in, the activities described in items (aa) through (ff)
				of subclause
				(I).
								.
			(b)Child
			 soldiers
				(1)InadmissibilitySection
			 212(a)(3)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(G)) is
			 amended by adding at the end the following This subparagraph shall not
			 apply to an alien who establishes that the actions giving rise to
			 inadmissibility under this subparagraph were committed under duress or carried
			 out while the alien was younger than 18 years of age..
				(2)DeportabilitySection
			 237(a)(4)(F) of such Act (8 U.S.C. 1227(a)(4)(F)) is amended—
					(A)by redesignating
			 subparagraph (F) as subparagraph (G);
					(B)by redesignating
			 subparagraph (E) (as added by section 5502(b)), as subparagraph (F); and
					(C)in subparagraph
			 (G), as redesignated, by adding at the end the following This
			 subparagraph shall not apply to an alien who establishes that the actions
			 giving rise to deportability under this subparagraph were committed under
			 duress or carried out while the alien was younger than 18 years of
			 age..
					(c)Temporary
			 admission of nonimmigrantsSection 212(d)(3)(B)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(d)(3)(B)(i)) is amended to read
			 as follows:
				
					(B)(i)The Secretary of State,
				after consultation with the Attorney General and the Secretary of Homeland
				Security, or the Secretary of Homeland Security, after consultation with the
				Secretary of State and the Attorney General, may conclude, in such Secretary's
				sole, unreviewable discretion, that subsection (a)(3)(B) shall not apply to an
				alien or that subsection (a)(3)(B)(iii)(V)(cc) shall not apply to a group. The
				Secretary of State may not exercise discretion under this clause with respect
				to an alien after removal proceedings against the alien have commenced under
				section
				240.
						.
			5.Protecting
			 certain vulnerable groups of asylum seekers
			(a)Defined
			 termSection 101(a)(42) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(42)) is amended to read as follows:
				
					(42)(A)The term
				refugee means any person who—
							(i)(I)is outside any country
				of such person’s nationality or, in the case of a person having no nationality,
				is outside any country in which such person last habitually resided; and
								(II)is unable to return to, and is
				unable or unwilling to avail himself or herself of the protection of, that
				country because of persecution, or a well-founded fear of persecution, on
				account of race, religion, nationality, membership in a particular social
				group, or political opinion; or
								(ii)in such circumstances as the
				President may specify, after appropriate consultation (as defined in section
				207(e))—
								(I)is within the country of such person’s
				nationality or, in the case of a person having no nationality, within the
				country in which such person is habitually residing; and
								(II)is persecuted, or who has a well-founded
				fear of persecution, on account of race, religion, nationality, membership in a
				particular social group, or political opinion.
								(B)The term refugee does not
				include any person who ordered, incited, assisted, or otherwise participated in
				the persecution of any person on account of race, religion, nationality,
				membership in a particular social group, or political opinion.
						(C)For purposes of determinations under
				this Act—
							(i)a person who has been forced to
				abort a pregnancy or to undergo involuntary sterilization, or who has been
				persecuted for failure or refusal to undergo such a procedure or for other
				resistance to a coercive population control program, shall be deemed to have
				been persecuted on account of political opinion; and
							(ii)a person who has a well-founded
				fear that he or she will be forced to undergo such a procedure or subject to
				persecution for such failure, refusal, or resistance shall be deemed to have a
				well-founded fear of persecution on account of political opinion.
							(D)For purposes of determinations under
				this Act, any group whose members share a characteristic that is either
				immutable or fundamental to identity, conscience, or the exercise of the
				person’s human rights such that the person should not be required to change it,
				shall be deemed a particular social group, without any additional
				requirement.
						.
			(b)Conditions for
			 granting asylumSection 208(b)(1)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(b)(1)(B)) is amended—
				(1)in clause (i), by
			 striking at least one central reason for persecuting the
			 applicant and inserting a factor in the applicant’s persecution
			 or fear of persecution;
				(2)in clause (ii), by
			 striking the last sentence and inserting the following: If the trier of
			 fact determines that the applicant should provide evidence that corroborates
			 otherwise credible testimony, the trier of fact shall provide notice and allow
			 the applicant a reasonable opportunity to file such evidence unless the
			 applicant does not have the evidence and cannot reasonably obtain the
			 evidence.;
				(3)by redesignating
			 clause (iii) as clause (iv);
				(4)by inserting after
			 clause (ii) the following:
					
						(iii)Supporting
				evidence acceptedDirect or circumstantial evidence, including
				evidence that the State is unable to protect the applicant or that State legal
				or social norms tolerate such persecution against persons like the applicant,
				may establish that persecution is on account of race, religion, nationality,
				membership in a particular social group, or political
				opinion.
						;
				and
				(5)in clause (iv), as
			 redesignated, by striking , without regard to whether an inconsistency,
			 inaccuracy, or falsehood goes to the heart of the applicant’s claim, or any
			 other relevant factor. and inserting . If the trier of fact
			 determines that there are inconsistencies or omissions, the alien shall be
			 given an opportunity to explain and to provide support or evidence to clarify
			 such inconsistencies or omissions..
				(c)Removal
			 proceedingsSection 240(c)(4) of the Immigration and Nationality
			 Act (8 U.S.C. 1229a(c)(4)) is amended—
				(1)in subparagraph
			 (B), by striking the last sentence and inserting the following: If the
			 trier of fact determines that the applicant should provide evidence that
			 corroborates otherwise credible testimony, the trier of fact shall provide
			 notice and allow the applicant a reasonable opportunity to file such evidence
			 unless the applicant does not have the evidence and cannot reasonably obtain
			 the evidence.; and
				(2)in subparagraph
			 (C), by striking , without regard to whether an inconsistency,
			 inaccuracy, or falsehood goes to the heart of the applicant’s claim, or any
			 other relevant factor. and inserting . If the trier of fact
			 determines that there are inconsistencies or omissions, the alien shall be
			 given an opportunity to explain and to provide support or evidence to clarify
			 such inconsistencies or omissions..
				6.Effective
			 adjudication of proceedingsSection 240(b)(4) of the Immigration and
			 Nationality Act (8 U.S.C. 1229a(b)(4)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking In proceedings under this
			 section, under regulations of the Attorney General and inserting
			 The Attorney General shall promulgate regulations for proceedings under
			 this section, under which—
			(2)in subparagraph
			 (B), by striking , and at the end and inserting a
			 semicolon;
			(3)by redesignating
			 subparagraph (C) as subparagraph (D); and
			(4)by inserting after
			 subparagraph (B) the following:
				
					(C)the Attorney
				General, or the designee of the Attorney General, may appoint counsel to
				represent an alien if the fair resolution or effective adjudication of the
				proceedings would be served by appointment of counsel;
				and
					.
			7.Scope and
			 standard for reviewSection
			 242(b) of the Immigration and Nationality Act (8 U.S.C. 1252(b)) is
			 amended—
			(1)in paragraph (1), by adding at the end the
			 following: The alien shall not be removed during such 30-day period,
			 unless the alien indicates in writing that he or she wishes to be removed
			 before the expiration of such period.; and
			(2)by striking paragraph (4) and inserting the
			 following:
				
					(4)Scope and
				standard for reviewExcept as
				provided in paragraph (5)(B), the court of appeals shall sustain a final
				decision ordering removal unless it is contrary to law, an abuse of discretion,
				or not supported by substantial evidence. The court of appeals shall decide the
				petition only on the administrative record on which the order of removal is
				based.
					.
			8.Efficient asylum
			 determination processSection
			 235(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)) is
			 amended—
			(1)in clause (ii), by
			 striking shall be detained for further consideration of the application
			 for asylum. and inserting may, in the Secretary’s discretion, be
			 detained for further consideration of the application for asylum by an asylum
			 officer designated by the Director of United States Citizenship and Immigration
			 Services. The asylum officer, after conducting a nonadversarial asylum
			 interview, may grant asylum to the alien under section 208 or refer the case to
			 a designee of the Attorney General, for a de novo asylum determination, for
			 relief under the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York December 10, 1984, or for
			 withholding of removal under section 241(b)(3).; and
			(2)in clause
			 (iii)(IV)—
				(A)by amending the
			 subclause heading to read as follows:
					
						(IV)Detention
						;
				and
				(B)by striking
			 shall and inserting may, in the Secretary’s
			 discretion,.
				9.Secure
			 Alternatives Program
			(a)EstablishmentThe
			 Secretary shall establish the Secure Alternatives Program (referred to in this
			 section as the Program) under which an alien who has been
			 detained may be released under enhanced supervision—
				(1)to prevent the
			 alien from absconding;
				(2)to ensure that the
			 alien makes appearances related to such detention; and
				(3)to authorize and
			 promote the utilization of alternatives to detention of asylum seekers.
				(b)Program
			 requirements
				(1)Nationwide
			 implementationThe Secretary shall facilitate the nationwide
			 implementation of the Program.
				(2)Utilization of
			 alternativesThe Program shall utilize a continuum of
			 alternatives based on the alien’s need for supervision, which may include
			 placement of the alien—
					(A)with an individual
			 or organizational sponsor; or
					(B)in a supervised
			 group home.
					(3)Program
			 elementsThe Program shall include—
					(A)individualized
			 case management by an assigned case supervisor; and
					(B)referral to
			 community-based providers of legal and social services.
					(4)Restrictive
			 electronic monitoring
					(A)In
			 generalRestrictive electronic monitoring devices, such as ankle
			 bracelets, may not be used unless there is a demonstrated need for such
			 enhanced monitoring.
					(B)Periodic
			 reviewThe Secretary shall periodically review any decision to
			 require the use of devices described in subparagraph (A).
					(5)Aliens eligible
			 for secure alternatives program
					(A)In
			 generalAsylum seekers denied parole under section 235(b)(1)(B)
			 of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)) shall be
			 eligible to participate in the Program.
					(B)Program
			 designThe Program shall be designed to ensure sufficient
			 supervision of the population described in subparagraph (A).
					(6)Individualized
			 determinationsFor aliens who pose a flight risk, the Secretary
			 shall make an individualized determination as to whether this risk can be
			 mitigated through the Program.
				(7)RulemakingThe
			 Attorney General and the Secretary shall promulgate regulations establishing
			 procedures for the review of any determination under this section by an
			 immigration judge, unless the alien waives the right to such review.
				(8)ContractsThe
			 Secretary shall enter into contracts with qualified nongovernmental entities to
			 implement the Program.
				(9)Other
			 considerationsIn designing the Program, the Secretary
			 shall—
					(A)consult with
			 relevant experts; and
					(B)consider programs
			 that have proven successful in the past, including the Appearance Assistance
			 Program developed by the Vera Institute of Justice.
					(c)Parole of
			 certain aliensSection 235(b)(1)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1225(b)(1)(B)) is amended—
				(1)by redesignating
			 clause (v) as clause (vi); and
				(2)by inserting after
			 clause (iv) the following:
					
						(v)Release
							(I)In
				generalAny alien subject to detention under this subsection who
				has been determined to have a credible fear of persecution shall be released
				from the custody of the Department of Homeland Security not later than 7 days
				after such determination unless the Secretary of Homeland Security demonstrates
				by substantial evidence that the alien—
								(aa)poses a risk to
				public safety, which may include a risk to national security; or
								(bb)is
				a flight risk, which cannot be mitigated through other conditions of release,
				such as bond or secure alternatives, that would reasonably ensure that the
				alien would appear for immigration proceedings.
								(II)NoticeThe
				Secretary of Homeland Security shall provide every alien and the alien's legal
				representative with written notification of the parole decision, including a
				brief explanation of the reasons for any decision to deny parole. The
				notification should be communicated to the alien orally or in writing, in a
				language the alien claims to
				understand.
							.
				10.Conditions of
			 detention
			(a)In
			 generalThe Secretary shall promulgate regulations that—
				(1)establish the
			 conditions for the detention of asylum seekers that ensure a safe and humane
			 environment; and
				(2)include the rights
			 and procedures set forth in subsections (c) through (e).
				(b)DefinitionsIn
			 this section:
				(1)DetaineeThe
			 term detainee means an individual who is detained under the
			 authority of U.S. Immigration and Customs Enforcement.
				(2)Detention
			 facilityThe term detention facility means any
			 Federal, State, or local government facility or privately owned and operated
			 facility, which is being used to hold detainees longer than 72 hours.
				(3)Group legal
			 orientation presentationsThe term group legal orientation
			 presentations means live group presentations, supplemented by individual
			 orientations, pro se workshops, and pro bono referrals, that—
					(A)are carried out by
			 private nongovernmental organizations;
					(B)are presented to
			 detainees;
					(C)inform detainees
			 about United States immigration law and procedures; and
					(D)enable detainees
			 to determine their eligibility for relief.
					(4)Short-term
			 detention facilityThe term short-term detention
			 facility means any detention facility that is used to hold immigration
			 detainees for not more than 72 hours.
				(c)Access to legal
			 services
				(1)Lists of legal
			 service providersAll detainees arriving at a detention facility
			 shall promptly receive—
					(A)access to legal
			 information, including an on-site law library with up-to-date legal materials
			 and law databases;
					(B)free access to the
			 necessary equipment and materials for legal research and correspondence, such
			 as computers, printers, copiers, and typewriters;
					(C)an accurate,
			 updated list of free or low-cost immigration legal service providers
			 that—
						(i)are
			 near such detention facility; and
						(ii)can
			 assist those with limited English proficiency or disabilities;
						(D)confidential
			 meeting space to confer with legal counsel; and
					(E)services to send
			 confidential legal documents to legal counsel, government offices, and legal
			 organizations.
					(2)Group legal
			 orientation presentationsThe Secretary shall establish
			 procedures for regularly scheduled, group legal orientation
			 presentations.
				(3)Grants
			 authorizedThe Secretary shall establish a program to award
			 grants to nongovernmental agencies for the purpose of developing, implementing,
			 or expanding legal orientation programs available for all detainees at the
			 detention facilities in which such programs are offered.
				(4)VisitsDetainees
			 shall be provided adequate access to contact visits from—
					(A)legal service
			 providers, including attorneys, paralegals, law graduates, law students, and
			 representatives accredited by the Board of Immigration Appeals;
					(B)consultants, as
			 authorized under section 235(b) of the Immigration and Nationality Act (8
			 U.S.C. 1225(b)), before and during interviews in which determinations of
			 credible fear of persecution are made; and
					(C)individuals
			 assisting in the provision of legal representation and documentation in support
			 of the asylum seekers' cases, including interpreters, medical personnel, mental
			 health providers, social welfare workers, expert and fact witnesses, and
			 others.
					(5)Notification
			 requirementThe Secretary shall establish procedures to provide
			 detainees with adequate and prompt notice, in the language of the detainee, of
			 their available release options and the procedures for requesting such
			 options.
				(6)Location of new
			 detention facilitiesAll detention facilities first used by the
			 Department of Homeland Security after the date of the enactment of this Act
			 shall be located within 50 miles of a community in which there is a
			 demonstrated capacity to provide free or low-cost legal representation
			 by—
					(A)nonprofit legal
			 aid organizations; or
					(B)pro bono attorneys
			 with expertise in asylum or immigration law.
					(7)Notification of
			 transfersThe Secretary shall establish procedures requiring the
			 prompt notification of the legal representative of a detainee before
			 transferring such detainee to another detention facility.
				(8)Access to
			 telephones
					(A)In
			 generalNot later than 6 hours after the commencement of a
			 detention of a detainee, the detainee shall be provided reasonable access to a
			 telephone, with at least 1 working telephone available for every 25
			 detainees.
					(B)ContactsEach
			 detainee has the right to contact by telephone, free of charge—
						(i)legal
			 representatives;
						(ii)nongovernmental
			 organizations designated by the Secretary;
						(iii)consular
			 officials;
						(iv)the
			 United Nations High Commissioner for Refugees;
						(v)Federal and State
			 courts in which the detainee is, or may become, involved in a legal proceeding;
			 and
						(vi)all
			 Government immigration agencies and adjudicatory bodies, including the Office
			 of the Inspector General of the Department of Homeland Security and the Office
			 for Civil Rights and Civil Liberties of the Department of Homeland Security,
			 through confidential toll-free numbers.
						(d)Religious and
			 cultural provisions
				(1)Access to
			 religious servicesDetainees shall be given full and equitable
			 access to religious services, religious materials, opportunity for religious
			 group study, and religious counseling appropriate to their religious beliefs
			 and practices.
				(2)ChaplainsEach
			 detention facility shall have a chaplain, who shall be responsible for—
					(A)managing the
			 religious activities at the detention facility, including providing pastoral
			 care and counseling to detainees; and
					(B)facilitating
			 access to pastoral care and counseling from external clergy or religious
			 service providers who represent the faiths of the detainees at the
			 facility.
					(3)Dietary
			 needsThe Secretary shall ensure that the religious, medical, and
			 cultural dietary needs of the detainees are met.
				(4)Qualifications
			 of staffThe Secretary shall ensure that detention facility staff
			 members are trained to recognize and address cultural and gender issues
			 relevant to male, female, and child detainees.
				(5)Access to
			 detention facilities by nongovernmental
			 organizationsNongovernmental organizations shall be provided
			 reasonable access to a detention facility to—
					(A)observe the
			 conditions of detention outlined in this section;
					(B)engage in teaching
			 and training programs for the detainees detained at the facility; and
					(C)provide legal or
			 religious services to the detainees.
					(e)Limitations on
			 solitary confinement, shackling, and strip searches
				(1)Extraordinary
			 circumstancesSolitary confinement, shackling, and strip searches
			 of detainees—
					(A)may not be used
			 unless such techniques are necessitated by extraordinary circumstances in which
			 the safety of other persons is at imminent risk; and
					(B)may not be used
			 for the purpose of humiliating detainees within or outside the detention
			 facility.
					(2)Protected
			 classesSolitary confinement, shackling, and strip searches may
			 not be used on pregnant women, nursing mothers, women in labor or delivery, or
			 children who are younger than 18 years of age. Strip searches may not be
			 conducted in the presence of children who are younger than 21 years of
			 age.
				(3)Written
			 policiesDetention facilities shall—
					(A)adopt written
			 policies pertaining to the use of force and restraints; and
					(B)train all staff on
			 the proper use of such techniques and devices.
					11.Timely notice of
			 immigration chargesSection
			 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding
			 at the end the following:
			
				(f)Notice and
				chargesNot later than 48 hours after the commencement of a
				detention of an individual under this section, the Secretary of Homeland
				Security shall—
					(1)file a Notice to
				Appear or other relevant charging document with the immigration court closest
				to the location at which the individual was apprehended; and
					(2)serve such notice
				or charging document on the
				individual.
					.
		12.Procedures for
			 ensuring accuracy and verifiability of sworn statements taken pursuant to
			 expedited removal authority
			(a)In
			 generalThe Secretary shall establish quality assurance
			 procedures to ensure the accuracy and verifiability of signed or sworn
			 statements taken by employees of the Department of Homeland Security exercising
			 expedited removal authority under section 235(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1225(b)).
			(b)Recording of
			 interviews
				(1)In
			 generalAny sworn or signed written statement taken from an alien
			 as part of the record of a proceeding under section 235(b)(1)(A) of the
			 Immigration and Nationality Act shall be accompanied by a recording of the
			 interview which served as the basis for such sworn statement.
				(2)ContentThe
			 recording shall include—
					(A)a reading of the
			 entire written statement to the alien in a language that the alien claims to
			 understand; and
					(B)the verbal
			 affirmation by the alien of the accuracy of—
						(i)the
			 written statement; or
						(ii)a
			 corrected version of the written statement.
						(3)FormatThe
			 recording shall be made in video, audio, or other equally reliable
			 format.
				(4)EvidenceRecordings
			 of interviews under this subsection may be considered as evidence in any
			 further proceedings involving the alien.
				(c)Exemption
			 authority
				(1)Exempted
			 facilitiesSubsection (b) shall not apply to interviews that
			 occur at detention facilities exempted by the Secretary under this
			 subsection.
				(2)CriteriaThe
			 Secretary, or the Secretary’s designee, may exempt any detention facility if
			 compliance with subsection (b) at that facility would impair operations or
			 impose undue burdens or costs.
				(3)ReportThe
			 Secretary shall annually submit a report to Congress that identifies the
			 facilities that have been exempted under this subsection.
				(4)No private cause
			 of actionNothing in this subsection may be construed to create a
			 private cause of action for damages or injunctive relief.
				(d)InterpretersThe
			 Secretary shall ensure that a professional fluent interpreter is used
			 if—
				(1)the interviewing
			 officer does not speak a language understood by the alien; and
				(2)there is no other
			 Federal Government employee available who is able to interpret effectively,
			 accurately, and impartially.
				13.Study on the
			 effect of expedited removal provisions, practices, and procedures on asylum
			 claims
			(a)Study
				(1)In
			 generalThe United States Commission on International Religious
			 Freedom (referred to in this section as the Commission) is
			 authorized to conduct a study to determine whether immigration officers
			 described in paragraph (2) are engaging in conduct described in paragraph
			 (3).
				(2)Immigration
			 officers describedAn immigration officer described in this
			 paragraph is an immigration officer performing duties under section 235(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1225(b)) with respect to aliens
			 who—
					(A)are apprehended
			 after entering the United States; and
					(B)may be eligible to
			 apply for asylum under section 208 or 235 of such Act.
					(3)Conduct
			 describedAn immigration officer engages in conduct described in
			 this paragraph if the immigration officer—
					(A)improperly
			 encourages an alien referred to in paragraph (2) to withdraw or retract claims
			 for asylum;
					(B)incorrectly fails
			 to refer such an alien for an interview by an asylum officer to determine
			 whether the alien has a credible fear of persecution (as defined in section
			 235(b)(1)(B)(v) of such Act (8 U.S.C. 1225(b)(1)(B)(v)));
					(C)incorrectly
			 removes such an alien to a country in which the alien may be persecuted;
			 or
					(D)detains such an
			 alien improperly or under inappropriate conditions.
					(b)ReportNot
			 later than 2 years after the date on which the Commission initiates the study
			 under subsection (a), the Commission shall submit a report containing the
			 results of the study to—
				(1)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
				(2)the
			 Committee on the Judiciary of the
			 Senate;
				(3)the
			 Committee on Foreign Relations of the
			 Senate;
				(4)the
			 Committee on Homeland Security of the House of
			 Representatives;
				(5)the
			 Committee on the Judiciary of the House of
			 Representatives; and
				(6)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
				(c)Staff
				(1)From other
			 agencies
					(A)IdentificationThe
			 Commission may identify employees of the Department of Homeland Security, the
			 Department of Justice, and the Government Accountability Office that have
			 significant expertise and knowledge of refugee and asylum issues.
					(B)DesignationAt
			 the request of the Commission, the Secretary, the Attorney General, and the
			 Comptroller General of the United States shall authorize staff identified under
			 subparagraph (A) to assist the Commission in conducting the study under
			 subsection (a).
					(2)Additional
			 staffThe Commission may hire additional staff and consultants to
			 conduct the study under subsection (a).
				(3)Access to
			 proceedings
					(A)In
			 generalExcept as provided in subparagraph (B), the Secretary and
			 the Attorney General shall provide staff designated under paragraph (1) or
			 hired under paragraph (2) with unrestricted access to all stages of all
			 proceedings conducted under section 235(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1225(b)).
					(B)ExceptionsThe
			 Secretary and the Attorney General may not permit unrestricted access under
			 subparagraph (A) if—
						(i)the
			 alien subject to a proceeding under such section 235(b) objects to such access;
			 or
						(ii)the
			 Secretary or Attorney General determines that the security of a particular
			 proceeding would be threatened by such access.
						14.Refugee
			 opportunity promotionSection
			 209 of the Immigration and Nationality Act (8 U.S.C. 1159) is amended—
			(1)in subsection
			 (a)(1)(B), by striking one year, and inserting 1 year
			 (except as provided under subsection (d));;
			(2)in subsection
			 (b)(2), by striking asylum, and inserting asylum (except
			 as provided under subsection (d));; and
			(3)by adding at the
			 end the following:
				
					(d)Exception to
				physical presence requirementAn alien who does not meet the 1-year
				physical presence requirement under subsection (a)(1)(B) or (b)(2), but who
				otherwise meets the requirements under subsection (a) or (b) for adjustment of
				status to that of an alien lawfully admitted for permanent residence, may be
				eligible for such adjustment of status if the alien—
						(1)is or was employed by—
							(A)the United States Government or a
				contractor of the United States Government overseas and performing work on
				behalf of the United States Government for the entire period of absence, which
				may not exceed 1 year; or
							(B)the United States Government or a
				contractor of the United States Government in the alien’s country of
				nationality or last habitual residence for the entire period of absence, which
				may not exceed 1 year, and the alien was under the protection of the United
				States Government or a contractor while performing work on behalf of the United
				States Government during the entire period of employment; and
							(2)returned
				immediately to the United States upon the conclusion of the
				employment.
						.
			15.Protections for
			 minors seeking asylum
			(a)In
			 generalSection 208 of the Immigration and Nationality Act (8
			 U.S.C. 1158) is amended—
				(1)in subsection
			 (a)(2), as amended by section 3, by amending subparagraph (E) to read as
			 follows:
					
						(E)Applicability to
				minorsSubparagraphs (A), (B), and (C) shall not apply to an
				applicant who is younger than 18 years of age on the earlier of—
							(i)the date on which
				the asylum application is filed; or
							(ii)the date on which
				any Notice to Appear is issued.
							;
				and
				(2)in subsection (b)(3), by amending
			 subparagraph (C) to read as follows:
					
						(C)Initial
				jurisdictionAn asylum
				officer (as defined in section 235(b)(1)(E)) shall have initial jurisdiction
				over any asylum application filed by an applicant who is younger than 18 years
				of age on the earlier of—
							(i)the date on which the asylum application is
				filed; or
							(ii)the date on which any Notice to Appear is
				issued.
							.
				(b)Reinstatement of
			 removalSection 241(a) of the Immigration and Nationality Act (8
			 U.S.C. 1231(a)) is amended—
				(1)in paragraph (5),
			 by striking If the Attorney General and inserting Except
			 as provided in paragraph (8), if the Secretary of Homeland Security;
			 and
				(2)by adding at the
			 end of the following:
					
						(8)Applicability of
				reinstatement of removalParagraph (5) shall not apply to an
				alien who has reentered the United States illegally after having been removed
				or having departed voluntarily, under an order of removal, if the alien was
				younger than 18 years of age on the date on which the alien was removed or
				departed voluntarily under an order of
				removal.
						.
				16.Legal assistance
			 for refugees and asyleesSection 412(c)(1)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1522(c)(1)(A)) is amended—
			(1)in clause (ii), by
			 striking and at an end;
			(2)by redesignating
			 clause (iii) as clause (iv); and
			(3)by inserting after
			 clause (ii) the following:
				
					(iii)to provide legal services for
				refugees to assist them in obtaining immigration benefits for which they are
				eligible;
				and
					.
			17.Protection of
			 stateless persons in the United States
			(a)In
			 generalChapter 1 of title II of the Immigration and Nationality
			 Act (8 U.S.C. 1151 et seq.) is amended by adding at the end the
			 following:
				
					210A.Protection of
				stateless persons in the United States
						(a)Defined
				term
							(1)In
				generalIn this section, the term de jure stateless
				person means an individual who is not considered a national under the
				laws of any country. Individuals who have lost their nationality as a result of
				their voluntary action or knowing inaction after arrival in the United States
				shall not be considered de jure stateless persons.
							(2)Designation of
				specific de jure groupsThe Secretary of Homeland Security, in
				consultation with the Secretary of State, may, in the discretion of the
				Secretary, designate specific groups of individuals who are considered de jure
				stateless persons, for purposes of this section.
							(b)Mechanisms for
				regularizing the status of stateless persons
							(1)Relief for
				individuals determined to be de jure stateless personsThe
				Secretary of Homeland Security or the Attorney General may, in his or her
				discretion, provide conditional lawful status to an alien who is otherwise
				inadmissible or deportable from the United States if the alien—
								(A)is a de jure
				stateless person;
								(B)applies for such
				relief;
								(C)is not
				inadmissible under paragraph (2) or (3) of section 212(a); and
								(D)is not described
				in section 241(b)(3)(B)(i).
								(2)WaiversThe
				provisions under paragraphs (4), (5), (6)(A), (7)(A), and (9) of section 212(a)
				shall not be applicable to any alien seeking relief under paragraph (1). The
				Secretary of Homeland Security or the Attorney General may waive any other
				provision of such section (other than paragraph (2)(C) or subparagraph (A),
				(B), (C), or (E) of paragraph (3)) with respect to such an alien for
				humanitarian purposes, to assure family unity, or if it is otherwise in the
				public interest.
							(3)Submission of
				passport or travel documentAny alien who seeks relief under this
				section shall submit to the Secretary of Homeland Security or the Attorney
				General—
								(A)any passport or
				travel document issued at any time to the alien (whether or not the passport or
				document has expired or been cancelled, rescinded, or revoked); or
								(B)an affidavit,
				sworn under penalty of perjury—
									(i)stating that the
				alien has never been issued a passport or travel document; or
									(ii)identifying with
				particularity any such passport or travel document and explaining why the alien
				cannot submit it.
									(4)Work
				authorizationThe Secretary of Homeland Security may—
								(A)authorize an alien
				who has applied for relief under paragraph (1) to engage in employment in the
				United States while such application is being considered; and
								(B)provide such
				applicant with an employment authorized endorsement or other appropriate
				document signifying authorization of employment.
								(5)Treatment of
				spouse and childrenThe spouse or child of an alien who has been
				granted conditional lawful status under paragraph (1) shall, if not otherwise
				eligible for admission under paragraph (1), be granted conditional lawful
				status under this section if accompanying, or following to join, such alien
				if—
								(A)the spouse or
				child is admissible (except as otherwise provided in paragraph (2)); and
								(B)the qualifying
				relationship to the principal beneficiary existed on the date on which such
				alien was granted conditional lawful status.
								(c)Adjustment of
				status
							(1)Inspection and
				examinationAt the end of the 5-year period beginning on the date
				on which an alien has been granted conditional lawful status under subsection
				(b), the alien may apply for lawful permanent residence in the United States
				if—
								(A)the alien has been
				physically present in the United States for at least 5 years;
								(B)the alien's
				conditional lawful status has not been terminated by the Secretary of Homeland
				Security or the Attorney General, pursuant to such regulations as the Secretary
				or the Attorney General may prescribe; and
								(C)the alien has not
				otherwise acquired permanent resident status.
								(2)Requirements for
				adjustment of statusThe Secretary of Homeland Security or the
				Attorney General, under such regulations as the Secretary or the Attorney
				General may prescribe, may adjust the status of an alien granted conditional
				lawful status under subsection (b) to that of an alien lawfully admitted for
				permanent residence if such alien—
								(A)is a de jure
				stateless person;
								(B)properly applies
				for such adjustment of status;
								(C)has been
				physically present in the United States for at least 5 years after being
				granted conditional lawful status under subsection (b);
								(D)is not firmly
				resettled in any foreign country; and
								(E)is admissible
				(except as otherwise provided under subsection (b)(2)) as an immigrant under
				this chapter at the time of examination of such alien for adjustment of
				status.
								(3)RecordUpon
				approval of an application under this subsection, the Secretary of Homeland
				Security or the Attorney General shall establish a record of the alien's
				admission for lawful permanent residence as of the date that is 5 years before
				the date of such approval.
							(d)Proving the
				claimIn determining an alien's eligibility for lawful
				conditional status or adjustment of status under this subsection, the Secretary
				of Homeland Security or the Attorney General shall consider any credible
				evidence relevant to the application. The determination of what evidence is
				credible and the weight to be given that evidence shall be within the sole
				discretion of the Secretary or the Attorney General.
						(e)Review
							(1)Administrative
				reviewNo appeal shall lie from the denial of an application by
				the Secretary, but such denial will be without prejudice to the alien’s right
				to renew the application in proceedings under section 240.
							(2)Motions to
				reopenNotwithstanding any limitation imposed by law on motions
				to reopen removal, deportation, or exclusion proceedings, any individual who is
				eligible for relief under this section may file a motion to reopen removal or
				deportation proceedings in order to apply for relief under this section. Any
				such motion shall be filed not later than the later of—
								(A)2 years after the
				date of the enactment of the Refugee
				Protection Act of 2011; or
								(B)90 days after the
				date of entry of a final administrative order of removal, deportation, or
				exclusion.
								(f)Limitation
							(1)ApplicabilityThe
				provisions of this section shall only apply to aliens present in the United
				States.
							(2)Savings
				provisionNothing in this section may be construed to authorize
				or require—
								(A)the admission of
				any alien to the United States;
								(B)the parole of any
				alien into the United States; or
								(C)the grant of any
				motion to reopen or reconsider filed by an alien after departure or removal
				from the United
				States.
								.
			(b)Judicial
			 reviewSection 242(a)(2)(B)(ii) of the Immigration and
			 Nationality Act (8 U.S.C. 1252(a)(2)(B)(ii)) is amended by inserting or
			 210A after 208(a).
			(c)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 210
			 the following:
				
					
						Sec. 210A. Protection of stateless persons in the United
				States.
					
					.
			18.Authority to
			 designate certain groups of refugees for consideration
			(a)In
			 generalSection 207(c)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1157(c)(1)) is amended—
				(1)by inserting
			 (A) before Subject to the numerical limitations;
			 and
				(2)by adding at the
			 end the following:
					
						(B)(i)The President, upon a
				recommendation of the Secretary of State made in consultation with the
				Secretary of Homeland Security, and after appropriate consultation, may
				designate specifically defined groups of aliens—
								(I)whose resettlement in the United
				States is justified by humanitarian concerns or is otherwise in the national
				interest; and
								(II)who—
									(aa)share common characteristics that
				identify them as targets of persecution on account of race, religion,
				nationality, membership in a particular social group, or political opinion or
				of other serious harm; or
									(bb)having been identified as targets
				as described in item (aa), share a common need for resettlement due to a
				specific vulnerability.
									(ii)An alien who establishes membership
				in a group designated under clause (i) to the satisfaction of the Secretary of
				Homeland Security shall be considered a refugee for purposes of admission as a
				refugee under this section unless the Secretary determines that such alien
				ordered, incited, assisted, or otherwise participated in the persecution of any
				person on account of race, religion, nationality, membership in a particular
				social group, or political opinion.
							(iii)A designation under clause
				(i)—
								(I)may be revoked by the President at any
				time after notification to Congress;
								(II)if not revoked under subclause (I),
				shall expire at the end of the fiscal year; and
								(III)may be renewed by the President
				after appropriate consultation.
								(iv)Categories of aliens established
				under section 599D of Public Law 101–167 (8 U.S.C. 1157 note)—
								(I)shall be designated under clause (i)
				until the end of the first fiscal year commencing after the date of the
				enactment of the Refugee Protection Act of
				2011; and
								(II)shall be eligible for designation
				thereafter at the discretion of the President.
								(v)An alien’s admission under this
				subparagraph shall count against the refugee admissions goal under subsection
				(a).
							(vi)A designation under clause (i) shall
				not influence decisions to grant, to any alien, asylum under section 208,
				protection under section 241(b)(3), or protection under the Convention Against
				Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at
				New York December 10,
				1984.
							.
				(b)Written reasons
			 for denials of refugee statusEach decision to deny an
			 application for refugee status of an alien who is within a category established
			 under section 207(c)(1)(B) of the Immigration and Nationality Act, as added by
			 subsection (a) shall be in writing and shall state, to the maximum extent
			 feasible, the reason for the denial.
			(c)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the first day of the first fiscal year that begins after the date of the
			 enactment of this Act.
			19.Multiple forms
			 of relief
			(a)In
			 generalApplicants for
			 admission as refugees may simultaneously pursue admission under any visa
			 category for which such applicants may be eligible.
			(b)Asylum
			 applicants who become eligible for diversity visasSection
			 204(a)(1)(I) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)) is
			 amended by adding at the end the following:
				
					(iv)(I)An asylum seeker in the
				United States who is notified that he or she is eligible for an immigrant visa
				pursuant to section 203(c) may file a petition with the district director that
				has jurisdiction over the district in which the asylum seeker resides (or, in
				the case of an asylum seeker who is or was in removal proceedings, the
				immigration court in which the removal proceeding is pending or was
				adjudicated) to adjust status to that of a permanent resident.
						(II)A petition under subclause (I) shall
				be filed not later than 30 days before the end of the fiscal year for which the
				petitioner received notice of eligibility for the visa and shall contain such
				information and be supported by such documentary evidence as the Secretary of
				State may require.
						(III)The district director or
				immigration court shall attempt to adjudicate each petition under this clause
				before the last day of the fiscal year for which the petitioner was selected.
				Notwithstanding clause (ii)(II), if the district director or immigration court
				is unable to complete such adjudication during such fiscal year, the
				adjudication and adjustment of the petitioner’s status may take place after the
				end of such fiscal
				year.
						.
			20.Protection of
			 refugee families
			(a)Children of
			 refugee or asylee spouses and childrenA child of an alien who
			 qualifies for admission as a spouse or child under section 207(c)(2)(A) or
			 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(2)(A) and
			 1158(b)(3)) shall be entitled to the same admission status as such alien if the
			 child—
				(1)is accompanying or
			 following to join such alien; and
				(2)is otherwise
			 admissible under such section 207(c)(2)(A) or 208(b)(3).
				(b)Separated
			 childrenA child younger than 18 years of age who has been
			 separated from the birth or adoptive parents of such child and is living under
			 the care of an alien who has been approved for admission to the United States
			 as a refugee shall be admitted as a refugee if—
				(1)it is in the best
			 interest of such child to be placed with such alien in the United States;
			 and
				(2)such child is
			 otherwise admissible under section 207(c)(3) of the Immigration and Nationality
			 Act (8 U.S.C. 1157(c)(3)).
				(c)Elimination of
			 time limits on reunification of refugee and asylee families
				(1)Emergency
			 situation refugeesSection 207(c)(2)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1157(c)(2)(A)) is amended by striking A spouse
			 or child (as defined in section 101(b)(1) (A), (B), (C), (D), or (E))
			 and inserting, Regardless of when such refugee was admitted to the
			 United States, a spouse or child (other than a child described in section
			 101(b)(1)(F)).
				(2)AsylumSection
			 208(b)(3)(A) of such Act (8 U.S.C. 1158(b)(3)(A)) is amended to read as
			 follows:
					
						(A)In
				generalA spouse or child (other than a child described in
				section 101(b)(1)(F)) of an alien who was granted asylum under this subsection
				at any time may, if not otherwise eligible for asylum under this section, be
				granted the same status as the alien if accompanying or following to join such
				alien.
						.
				(d)Timely
			 adjudication of refugee and asylee family reunification
			 petitionsTitle II of the Immigration and Nationality Act (8
			 U.S.C. 1151 et seq.) is amended—
				(1)in section
			 207(c)(2), as amended by subsection (c), by adding at the end the
			 following:
					
						(D)The Secretary shall ensure that the
				application of an alien who is following to join a refugee who qualifies for
				admission under paragraph (1) is adjudicated not later than 90 days after the
				submission of such application.
						;
				and
				(2)in section
			 208(b)(3), as amended by section 15(a)(2), by adding at the end the
			 following:
					
						(D)Timely
				adjudicationThe Secretary shall ensure that the application of
				each alien described in subparagraph (A) who applies to follow an alien granted
				asylum under this subsection is adjudicated not later than 90 days after the
				submission of such
				application.
						.
				21.Reform of
			 refugee consultation processSection 207 of the Immigration and
			 Nationality Act (8 U.S.C. 1157) is amended—
			(1)in subsection (a), by adding at the end the
			 following:
				
					(5)All officers of the Federal Government
				responsible for refugee admissions or refugee resettlement shall treat the
				determinations made under this subsection and subsection (b) as the refugee
				admissions goal for the fiscal
				year.
					;
			(2)in subsection (d), by adding at the end the
			 following:
				
					(4)Not later than 15 days after the last day
				of each calendar quarter, the President shall submit a report to the
				Committee on the Judiciary of the
				Senate and the Committee on
				the Judiciary of the House of Representatives that
				contains—
						(A)the number of refugees who were admitted
				during the previous quarter;
						(B)the percentage of those arrivals against
				the refugee admissions goal for such quarter;
						(C)the cumulative number of refugees who were
				admitted during the fiscal year as of the end of such quarter;
						(D)the number of refugees to be admitted
				during the remainder of the fiscal year in order to meet the refugee admissions
				goal for the fiscal year; and
						(E)a
				plan that describes the procedural or personnel changes necessary to achieve
				the refugee admissions goal for the fiscal
				year.
						;
				and
			(3)in subsection (e)—
				(A)by redesignating paragraphs (1) through (7)
			 as subparagraphs (A) through (G), respectively;
				(B)in the matter preceding subparagraph (A),
			 as redesignated—
					(i)by inserting (1) after
			 (e); and
					(ii)by inserting , which shall be
			 commenced not later than May 1 of each year and continue periodically
			 throughout the remainder of the year, if necessary, after
			 discussions in person;
					(C)by striking
			 To the extent possible, and inserting the following:
					
						(2)To the extent
				possible
						;
				and
				(D)by adding at the end the following:
					
						(3)(A)The plans referred to in
				paragraph (1)(C) shall include estimates of—
								(i)the number of refugees the President
				expects to have ready to travel to the United States at the beginning of the
				fiscal year;
								(ii)the number of refugees and the
				stipulated populations the President expects to admit to the United States in
				each quarter of the fiscal year; and
								(iii)the number of refugees the President
				expects to have ready to travel to the United States at the end of the fiscal
				year.
								(B)The Secretary of Homeland Security
				shall ensure that an adequate number of refugees are processed during the
				fiscal year to fulfill the refugee admissions goals under subsections (a) and
				(b).
							.
				22.Admission of
			 refugees in the absence of the annual presidential determinationSection 207(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1157(a)) is amended—
			(1)by striking paragraph (1);
			(2)by redesignating paragraphs (2), (3), (4),
			 and (5) as paragraphs (1), (2), (3), and (4), respectively;
			(3)in paragraph (1), as redesignated—
				(A)by striking after fiscal year
			 1982; and
				(B)by adding at the end the following:
			 If the President does not issue a determination under this paragraph
			 before the beginning of a fiscal year, the number of refugees that may be
			 admitted under this section in each quarter before the issuance of such
			 determination shall be 25 percent of the number of refugees admissible under
			 this section during the previous fiscal year.; and
				(4)in paragraph (3),
			 as redesignated, by striking (beginning with fiscal year
			 1992).
			23.Update of
			 reception and placement grantsBeginning with fiscal year 2012, not later
			 than 30 days before the beginning of each fiscal year, the Secretary shall
			 notify Congress of the amount of funds that the Secretary will provide in its
			 Reception and Placement Grants in the coming fiscal year. In setting the amount
			 of such grants each year, the Secretary shall ensure that—
			(1)the grant amount
			 is adjusted so that it is adequate to provide for the anticipated initial
			 resettlement needs of refugees, including adjusting the amount for inflation
			 and the cost of living;
			(2)an amount is
			 provided at the beginning of the fiscal year to each national resettlement
			 agency that is sufficient to ensure adequate local and national capacity to
			 serve the initial resettlement needs of refugees the Secretary anticipates the
			 agency will resettle throughout the fiscal year; and
			(3)additional amounts
			 are provided to each national resettlement agency promptly upon the arrival of
			 refugees that, exclusive of the amounts provided pursuant to paragraph (2), are
			 sufficient to meet the anticipated initial resettlement needs of such refugees
			 and support local and national operational costs in excess of the estimates
			 described in paragraph (1).
			24.Protection for
			 aliens interdicted at seaSection 241(b)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(b)(3)) is amended—
			(1)in the paragraph
			 heading, by striking to a
			 country where alien’s life or freedom would be
			 threatened and inserting or return if refugee’s life or freedom would be
			 threatened or alien would be subjected to
			 torture;
			(2)in subparagraph
			 (A)—
				(A)by striking
			 Notwithstanding and inserting the following:
					
						(i)Life or freedom
				threatenedNotwithstanding
						;
				and
				(B)by adding at the
			 end the following:
					
						(ii)Asylum
				interviewNotwithstanding paragraphs (1) and (2), a United States
				officer may not return any alien interdicted or otherwise encountered in
				international waters or United States waters who has expressed a fear of return
				to his or her country of departure, origin, or last habitual residence—
							(I)until such alien
				has had the opportunity to be interviewed by an asylum officer to determine
				whether that alien has a well-founded fear of persecution because of the
				alien’s race, religion, nationality, membership in a particular social group,
				or political opinion, or because the alien would be subject to torture in that
				country; or
							(II)if an asylum
				officer has determined that the alien has such a well-founded fear of
				persecution or would be subject to torture in his or her country of departure,
				origin, or last habitual
				residence.
							;
				(3)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
			(4)by inserting after
			 subparagraph (A) the following:
				
					(B)Protections for
				aliens interdicted in international or United States watersThe
				Secretary of Homeland Security shall issue regulations establishing a uniform
				procedure applicable to all aliens interdicted in international or United
				States waters that—
						(i)provides each
				alien—
							(I)a meaningful
				opportunity to express, through a translator who is fluent in a language the
				alien claims to understand, a fear of return to his or her country of
				departure, origin, or last habitual residence; and
							(II)in a confidential
				setting and in a language the alien claims to understand, information
				concerning the alien’s interdiction, including the ability to inform United
				States officers about any fears relating to the alien’s return or
				repatriation;
							(ii)provides each
				alien expressing such a fear of return or repatriation a confidential interview
				conducted by an asylum officer, in a language the alien claims to understand,
				to determine whether the alien’s return to his or her country of origin or
				country of last habitual residence is prohibited because the alien has a
				well-founded fear of persecution—
							(I)because of the
				alien’s race, religion, nationality, membership in a particular social group,
				or political opinion; or
							(II)because the alien
				would be subject to torture in that country;
							(iii)ensures that
				each alien can effectively communicate with United States officers through the
				use of a translator fluent in a language the alien claims to understand;
				and
						(iv)provides each
				alien who, according to the determination of an asylum officer, has a
				well-founded fear of persecution for the reasons specified in clause (ii) or
				would be subject to torture, an opportunity to seek protection in—
							(I)a country other
				than the alien’s country of origin or country of last habitual residence in
				which the alien has family or other ties that will facilitate resettlement;
				or
							(II)if the alien has
				no such ties, a country that will best facilitate the alien’s resettlement,
				which may include the United
				States.
							.
			25.Modification of
			 physical presence requirements for aliens serving as translators
			(a)In
			 generalSection 1059(e)(1) of
			 the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 8 U.S.C. 1101 note) is amended to read as follows:
				
					(1)In
				general
						(A)Continuous
				residenceAn absence from the United States described in
				paragraph (2) shall not be considered to break any period for which continuous
				residence in the United States is required for naturalization under title III
				of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.).
						(B)Physical
				presenceIn the case of a lawful permanent resident, for an
				absence from the United States described in paragraph (2), the time spent
				outside of the United States in the capacity described in paragraph (2) shall
				be counted towards the accumulation of the required physical presence in the
				United
				States.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the amendment made by
			 section 1(c)(2) of the Act entitled An Act to increase the number of
			 Iraqi and Afghani translators and interpreters who may be admitted to the
			 United States as special immigrants, and for other purposes, approved
			 June 15, 2007 (Public Law 110–36; 121 Stat. 227).
			26.Assessment of
			 the Refugee Domestic Resettlement Program
			(a)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 regarding the effectiveness of the domestic refugee resettlement programs
			 operated by the Office of Refugee Resettlement.
			(b)Matters To be
			 studiedIn the study required under subsection (a), the
			 Comptroller General shall determine and analyze—
				(1)how the Office of
			 Refugee Resettlement defines self-sufficiency;
				(2)if this definition
			 is adequate in addressing refugee needs in the United States;
				(3)the effectiveness
			 of the Office of Refugee Resettlement programs in helping refugees to meet
			 self-sufficiency;
				(4)an analysis of the
			 unmet needs of the programs;
				(5)an evaluation of
			 the Office of Refugee Resettlement’s budgetary resources and projection of the
			 amount of additional resources needed to fully address the unmet needs of
			 refugees with regard to self-sufficiency;
				(6)the role of
			 community-based organizations in serving refugees in areas experiencing a high
			 number of new refugee arrivals;
				(7)an analysis of how
			 community based organizations can be better utilized and supported in the
			 Federal domestic resettlement process; and
				(8)recommendations on
			 statutory changes to improve the Office of Refugee Resettlement and the
			 domestic refugee program in relation to the matters analyzed under paragraphs
			 (1) through (7).
				(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit a report to Congress that contains the results of the
			 study required under subsection (a).
			27.Refugee
			 assistance
			(a)Amendments to
			 the social services fundingSection 412(c)(1)(B) of the
			 Immigration and Nationality Act (8 U.S.C. 1522(c)(1)(B)) is amended to read as
			 follows:
				
					(B)The funds available for a fiscal year
				for grants and contracts under subparagraph (A) shall be allocated among the
				States based on a combination of—
						(i)the total number or refugees
				(including children and adults) who arrived in the United States not more than
				36 months before the beginning of such fiscal year and are actually residing in
				each State (taking into account secondary migration) as of the beginning of the
				fiscal year;
						(ii)the total number of all other
				eligible populations served by the Office during the period described who are
				residing in the State as of the beginning of the fiscal year; and
						(iii)projections on the number and
				nature of incoming refugees and other populations served by the Office during
				the subsequent fiscal
				year.
						.
			(b)Report on
			 secondary migrationSection 412(a)(3) of such Act (814 U.S.C.
			 1522(a)(3)) is amended—
				(1)by striking
			 a periodic and inserting an annual; and
				(2)by adding at the
			 end the following: At the end of each fiscal year, the Assistant
			 Secretary shall submit a report to Congress that describes the findings of the
			 assessment, including States experiencing departures and arrivals due to
			 secondary migration, likely reasons for migration, the impact of secondary
			 migration on States hosting secondary migrants, availability of social services
			 for secondary migrants in those States, and unmet needs of those secondary
			 migrants..
				(c)Assistance made
			 available to secondary migrantsSection 412(a)(1) of such Act (8
			 U.S.C. 1522(a)(1)) is amended by adding at the end the following:
				
					(C)When providing assistance under this
				section, the Assistant Secretary shall ensure that such assistance is provided
				to refugees who are secondary migrants and meet all other eligibility
				requirements for such
				services.
					.
			(d)Notice and
			 rulemakingNot later than 90 days after the date of enactment of
			 this Act, but in no event later than 30 days before the effective date of the
			 amendments made by this section, the Assistant Secretary shall—
				(1)issue a proposed
			 rule of the new formula by which grants and contracts are to be allocated
			 pursuant to the amendments made by subsection (c); and
				(2)solicit public
			 comment.
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first fiscal year that begins after the date of the enactment
			 of this Act.
			28.Resettlement
			 data
			(a)In
			 generalThe Assistant
			 Secretary of Health and Human Services for Refugee and Asylee Resettlement
			 (referred to in this section as the Assistant Secretary) shall
			 expand the Office of Refugee Resettlement’s data analysis, collection, and
			 sharing activities in accordance with this section.
			(b)Data on mental
			 and physical medical casesThe Assistant Secretary shall
			 coordinate with the Centers for Disease Control, national resettlement
			 agencies, community based organizations, and State refugee health programs to
			 track national and State trends on refugees arriving with Class A medical
			 conditions and other urgent medical needs. In collecting information under this
			 subsection, the Assistant Secretary shall utilize initial refugee health
			 screening data, including history of severe trauma, torture, mental health
			 symptoms, depression, anxiety and post traumatic stress disorder, recorded
			 during domestic and international health screenings, and Refugee Medical
			 Assistance utilization rate data.
			(c)Data on housing
			 needsThe Assistant Secretary shall partner with State refugee
			 programs, community based organizations, and national resettlement agencies to
			 collect data relating to the housing needs of refugees, including—
				(1)the number of
			 refugees who have become homeless; and
				(2)the number of
			 refugees at severe risk of becoming homeless.
				(d)Data on refugee
			 employment and self-sufficiencyThe Assistant Secretary shall
			 gather longitudinal information relating to refugee self-sufficiency and
			 employment status for 2-year period beginning 1 year after the refugee's
			 arrival.
			(e)Availability of
			 dataThe Assistant Secretary shall annually—
				(1)update the data
			 collected under this section; and
				(2)submit a report to
			 Congress that contains the updated data.
				29.Protections for refugeesSection 209 (8 U.S.C. 1159) is
			 amended—
			(1)in subsection (a)(1), by striking
			 return or be returned to the custody of the Department of Homeland
			 Security for inspection and examination for admission to the United States as
			 an immigrant in accordance with the provisions of sections 235, 240, and
			 241 and inserting be eligible for adjustment of status as an
			 immigrant to the United States;
			(2)in subsection (a)(2), by striking
			 upon inspection and examination; and
			(3)in subsection (c), by adding at the end the
			 following: An application for adjustment under this section may be filed
			 up to 3 months before the date the applicant would first otherwise be eligible
			 for adjustment under this section..
			30.Extension of
			 eligibility period for Social Security benefits for certain refugees
			(a)Extension of
			 eligibility period
				(1)In
			 generalSection 402(a)(2)(M)(i) of the Personal Responsibility
			 and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)(M)(i)) is
			 amended—
					(A)in subclause (I),
			 by striking 9-year and inserting 10-year;
			 and
					(B)in subclause (II),
			 by striking 2-year and inserting 3-year.
					(2)Conforming
			 amendmentThe heading for section 402(a)(2)(M)(i) of such Act is
			 amended by striking Two-year
			 extension and inserting Extension.
				(3)Effective
			 dateThe amendments made by
			 this subsection take effect on October 1, 2011.
				(b)Extension of
			 period for collection of unemployment compensation debts resulting from
			 fraudParagraph (8) of section 6402(f) of the Internal Revenue
			 Code of 1986 (relating to collection of unemployment compensation debts
			 resulting from fraud) is amended by striking 10 years and
			 inserting 10 years and 2 months.
			31.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act, and the amendments made by this Act.
		32.Determination of
			 budgetary effectsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled ‘Budgetary Effects of PAYGO Legislation’ for this Act, jointly
			 submitted for printing in the Congressional Record by the Chairmen of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
